DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-11, 13-14, 18, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dothie et al (2011/0015467), or Dothie in view of Luedtke et al (2007/0207220).
  Dothie discloses the use of her system on infants (e.g. paras. 70, 75, etc.) that has a base unit containing contact and non-contact sensors to sense sleep relevant characteristics and environmental conditions (e.g. figures 2 and 4, paras. 55, 91, 96, etc.; on a blanket or mattress) that takes caregiver typing traits/preferences (e.g. table 7, what time they would like to put the child to bed, child did not sleep in normal bed last night, how long the caregiver can tolerate the baby crying, paras. 141, 61, 67, 87, 110, 133, etc.), uses the caregiver communication device for a questionnaire to receive perceptions of infant sleep quality/metric/patterns (e.g. paras. 110, 112, 115, questionnaire, etc.) and sensed sleep quality measures (e.g. figure 2, para. 114, etc.) to determine an action/intervention (e.g. figures 8, 13, etc.) where the system has a server to use the data to determine the action/intervention (e.g. paras. 158, 162, etc.) and operates in a closed loop system to continually/daily change the interventions based on feedback (e.g. para. 60, etc.).
As to the claimed limitations of positively reciting caregiver typing traits and questions regarding caregiver preferences, Dothie specifically mentions that the caregiver is asked their preferences, specifically: para. 119, is the child’s sleeping behavior satisfactory, whether they would like to try a behavioral program, or make a change to the child’s environment; para. 124, giving the option to choose a program that the caregiver prefers; para. 129 a desired bedtime for the child; para. 141, setting the maximum time for the child to cry; para. 142, confirms that the amount of time to cry is acceptable; para. 184, information on choice and implementation of programs or actions; and table 7, child did not sleep in normal bed last night; time child was first put to bed, etc.
Dothie specifically notes in paragraph 108 the use of the processing unit/remote server (e.g. paras. 107, 108, 110, 112, 115, 157, 158, etc.; which can be a separate unit or part of the personal processing device) having an algorithm and processors to run the software to perform the method and therefore the remote server does administer/ask the questions to the caregiver.  In addition, Dothie specifically notes in paragraph 158 the use of a plurality of base/sensor/portable units being connected to a main server to operate the system and method. 
Dothie discloses the use of a questionnaire and the use of a heater to change the temperature (e.g. para. 122, etc.), but does not specifically state the server automatically controls the heater/temperature throughout the day and change the environmental condition based on received values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Dothie, with the server automatically controlling the heater/temperature throughout the day and changing the environmental condition based on received values, as is well known and common knowledge in the art, to provide the predictable results of providing an automatic controlled system to change the temperature of the room to allow the parent to not be disturbed and allow instantaneous action by the server to correct the temperature and allow the infant to sleep better.
As to the claim limitation related to receiving answers about the infant’s/child’s sleep metrics, Dothie uses a questionnaire to ask the parent multiple questions about the child’s typical sleep (e.g. paras. 112-119, etc.) and specifically asks if the child’s sleep behavior is satisfactory or not, meeting the claim’s question and answer of do you consider your child’s sleep as a problem.  
In the alternative, Luedtke discloses to ask questions and receive answers such as if their baby’s sleep is a problem or not, if the baby’s bedtime is difficult or not, and the mood of the parent (e.g. paras. 67, 72, 73, 78; page 15, question 7, page 18, questions 5 and 10, etc.) to assess the infant’s and parent’s mood and sleep quality to determine if there are problems with the infant’s and parents sleep and mood so that a solution can be found if there is a problem.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Dothie, with specific worded questions and answers about the sleep habits of the child, such as “how well does your child usually sleep at night”, “is the child’s sleep a problem”, and/or “how difficult is bedtime”, as is taught by Luedtke, as those questions and answers are standard questions asked by physicians or systems and methods for use in assessing sleep and determining solutions to a child’s sleep problems that parents may have with the child.

Claims 16-17, 19, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dothie et al, or Dothie in view of Luedtke.  Dothie, or Dothie in view of Luedtke, discloses the use of a questionnaire and the use of a heater to change the temperature, but does not specifically state the server automatically controls the heater/temperature throughout the day and change the environmental condition based on received values, using a probabilistic analysis from a population of caregivers and infants to determine the diagnosis/problem recommend solutions/goals; and using a trained neural network to perform the probabilistic analysis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Dothie, or Dothie in view of Luedtke, with the server automatically control the heater/temperature throughout the day and change the environmental condition based on received values, using a probabilistic analysis from a population of caregivers and infants to determine the diagnosis/problem recommend solutions/goals; and using a trained neural network to perform the probabilistic analysis, as is well known and common knowledge in the art, to provide the predictable results of: providing an automatic controlled system to change the temperature of the room to allow the parent to not be disturbed and allow instantaneous action by the server to correct the temperature and allow the infant to sleep better; providing the ability to understand and solve large sets of data and real world uncertainty using population data that represents a large portion of the population; and allowing the system to quickly and easily recognize patterns and provide results by previously training the neural network.
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The 103 rejection above addresses all of the claimed limitations, but the applicant’s arguments do not specifically point out how the claimed limitations distinguish it from the 103 rejection or why the 103 rejection is incorrect.  In addition, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dothie specifically addresses in her system and method the changing of environmental parameters (e.g. temperature, light, etc.; paras. 119-122, etc.) based on monitored environmental parameters (e.g. paras. 35, 55, 90, etc.).  While the system may not be automated as set forth in the claims, the examiner previously addressed this well-known and common knowledge in the art automation of a manual activity.  In addition, the MPEP in 2144.04 addresses that automating a manual activity is not considered sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/19/22